Citation Nr: 0033669	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a total disability rating 
based on individual unemployability, effective from July 7, 
1997.  He responded with a March 1998 claim for an earlier 
effective date for his award of a total disability rating 
based on individual unemployability, and this claim was 
denied by the RO that same month.  He then filed a timely 
notice of disagreement, initiating this appeal.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

This appeal has been developed and presented to the Board as 
a claim for an earlier effective date for a February 1998 
award of a total disability rating based on individual 
unemployability.  However, the veteran has previously been 
denied, in 1987 and 1987 decisions, a total disability rating 
by the RO.  In his pleadings before the VA, he has asserted 
that a total rating back to February 8, 1985, the date of his 
separation from service, is warranted, and prior RO decisions 
denying such a rating are in error.  The October 2000 
informal hearing presentation made by the veteran's 
accredited representative explicitly alleges "clear and 
unmistakable error . . . in 1987," when the veteran was 
first denied a total disability rating based on individual 
unemployability.  These assertions represent an unambiguous 
and as yet undecided claim of clear and unmistakable error in 
a prior RO rating decision, and as such are inextricably 
intertwined with the earlier effective date issue perfected 
for appeal to the Board.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that a claim which is 
inextricably intertwined with another claim still undecided 
and pending before the VA must be adjudicated prior to a 
final order on the pending claim.  Harris v. Derwinski, 1 
Vet. App. 80 (1991).  Thus, a REMAND is warranted in order to 
adjudicate this pending claim:  

The RO should adjudicate the veteran's 
claim of clear and unmistakable error 
within the November 1987 RO decision 
denying a total disability rating based 
on individual unemployability.  If the 
actions taken remain adverse to the 
appellant, he and his representative 
should be notified of the RO's decision 
and informed of the right to appeal the 
denial of the claim of clear and 
unmistakable error in the prior rating 
actions.  The appellant and his 
representative should be notified that a 
claim of clear and unmistakable error 
(CUE) is a separate claim from the 
earlier effective date claim currently on 
appeal.  Russell v. Principi, 3 Vet. 
App. 310 (1992). The appellant and his 
representative should be further informed 
that an appeal of the CUE claim requires 
completion of all the procedural steps 
specified in 38 U.S.C. § 7105, to include 
a timely notice of disagreement in 
response to the RO's decision on the CUE 
claim, a statement of the case on the 
issue of CUE, and a timely substantive 
appeal thereafter.  The RO should afford 
the appellant and his representative 
appropriate opportunities to complete the 
procedural steps required under 38 U.S.C. 
§ 7105.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



